 Case 1:18-cr-00102-KAM Document 89 Filed 05/21/19 Page 1 of 1 PageID #: 434
                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
DG                                                271 Cadman Plaza East
F. #2017R01904                                    Brooklyn, New York 11201

                                                  May 21, 2019

By ECF
The Honorable Kiyo A. Matsumoto
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:    United States v. Loyal Bank, et al.
                     Criminal Docket No.18-102 (S-1) (KAM)

Dear Judge Matsumoto:

               The government respectfully submits this letter with regard to the above-
captioned matter, which is currently scheduled for a status conference as to defendants Loyal
Bank Ltd. and Loyal Agency and Trust Corp. on June 24, 2019. The parties have been
advised that the Court is not available on June 24, 2019 and jointly request that the status
conference be rescheduled for September 17, 2019 at 11:00 a.m., which the parties
understand is available for the Court. The government also respectfully requests, with
defense counsel’s consent, that time be excluded under the Speedy Trial Act until September
17, 2019, as the parties continue to be engaged in discussions that are likely to result in a
resolution of this case short of trial.

                                                  Respectfully submitted,

                                                  RICHARD P. DONOGHUE
                                                  United States Attorney

                                           By:    /s/
                                                  Michael T. Keilty
                                                  David Gopstein
                                                  Assistant U.S. Attorneys
                                                  (718) 254-7528/6153

cc:    Michael Tremonte, Esq.
